TDCJ Offender Details Page l Of 2

Zz$?w~ol

TE_xA's. DE,P_..ARIMENT o,i=.- c;Ri,m`iNAL, Ju_s_='tlj?c'§;

 

Offender lnformation Details

S|D Number: v 02731559

TDCJ Number: 01907600

Name: RODGERS,ELTON WADE
Race: W d
Gender: |\ll

DOB: 1960-11-26

Maximum Sentence Date: 2018-06-25

Current Facility: DALHAR`I;

Projected Re|ease Date: 2018-06-25

Paro|e E|igibi|ity Date: 2015-12-25

Offender Visitation E|igib|e: E_S_

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the~ unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Typé: Wi|| be determined When release date is scheduled.
scheduled Re|ease L°cati°n: Wi|| be determined When release date is scheduled

 

 

i Parolei!m`éti°"-__

 

Offense History:

 

Offense ' Sentence Case Sentence (YY-
Date Offense Date No. NlM-DD)

County

 

 

 

http ://0ffender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?Sid=0273 1 5 59 9/ 1 1/2015